 


109 HR 1074 IH: Union Member Information Enforcement Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1074 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Sam Johnson of Texas (for himself, Mr. Norwood, Mr. Wilson of South Carolina, Mr. Marchant, Mr. Akin, Mr. Flake, Mr. Shadegg, Mr. Kline, Mr. Istook, Mr. Ryun of Kansas, Mrs. Musgrave, Mr. Pitts, Ms. Foxx, Mr. Cantor, Mr. Burton of Indiana, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To enhance notification to union members of their rights under the Labor-Management Reporting and Disclosure Act of 1959. 
 
 
1.Short titleThis Act may be cited as the Union Member Information Enforcement Act. 
2.EnforcementSection 102 of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 412) is amended— 
(1)by striking Any person and inserting (a) Unless the Secretary has brought a civil action under subsection (b), any person; and 
(2)by adding at the end the following: 
 
(b)Upon the written complaint of any member of a labor organization alleging that such organization has violated section 105, the Secretary shall investigate the complaint and if the Secretary determines that such violation has occurred and has not been remedied, the Secretary shall, without disclosing the identity of the complainant, bring a civil action in any district court of the United States having jurisdiction of the labor organization for such relief (including injunctions) as may be appropriate.. 
3.RegulationsNot later than 6 months after the date of the enactment of this Act, the Secretary of Labor shall review and revise all regulations promulgated before such date to implement the amendments made in this Act to the Labor-Management Reporting and Disclosure Act of 1959. 
4.Effective dateThe amendments made by this Act shall take effect 180 days after the date of the enactment of this Act. 
 
